

EXHIBIT 10(xv)
NQSO – US Executives
McCORMICK & COMPANY, INCORPORATED
2013 OMNIBUS INCENTIVE PLAN
TERMS OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
The following terms and conditions apply to non-qualified stock options granted
under the 2013 Omnibus Incentive Plan by McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation, with its principal offices in Baltimore County, Maryland
(hereinafter called the “Company”).
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) believes that the
interests of the Company and its stockholders will be advanced and the Company’s
overall managerial strength will be enhanced by encouraging its officers and
other key employees to become owners of common stock of the Company (“Stock”);
and
WHEREAS, the Board approved and adopted the Company’s 2013 Omnibus Incentive
Plan (the “Plan”) on November 27, 2012, effective December 1, 2012, subject to
the approval of the Company’s stockholders; and
WHEREAS, the Company’s stockholders approved the Plan on April 3, 2013; and
WHEREAS, one of the purposes of the Plan is to provide an inducement to certain
officers and other key employees of the Company and its affiliates to acquire
shares of Stock; and
WHEREAS, the Board has authorized and approved the grant of an option to the
employee or officer, as applicable (an “Optionholder”), pursuant to the Plan and
the Award (defined below); and
WHEREAS, this Award, the options, and any options previously granted to the
Optionholder (whether exercised or unexercised, and whether vested or unvested)
are conditioned on and subject to the terms of this Award Agreement and the
Plan, which constitutes an amendment to any option award agreements previously
granted to the Optionholder;  
NOW THEREFORE, in consideration of the foregoing and of the covenants and
agreements set forth below, the terms of the Award and this Award Agreement
consist of the following:
1.Grant of Options. Details of the Optionholder’s non-qualified stock option,
including the grant date, number of shares, award price, and vesting schedule,
are described on the screen captioned “Grants & Awards” in the Computershare
website (the “Screen”). On the grant date specified on the Screen, the Company
granted a non-qualified stock option to the Optionholder to purchase the number
of shares of the Company’s Stock identified as “Options Granted” at the price
per share specified under award price (the “Award”). In order to exercise the
option, the Optionholder may (i) make a cash payment, (ii) surrender shares of
Stock owned by the Optionholder and having a market value equal to the award
price and related taxes for the number of shares to be purchased pursuant to the
exercise of all or part of this option, or (iii) authorize the Company to
withhold a sufficient number of option shares, based on the market value of such
shares on the date of exercise, to pay the award price and related taxes and to
issue the remaining number






--------------------------------------------------------------------------------



of option shares to the Optionholder (“net withholding exercise”). The option
granted hereunder shall be exercisable, except as otherwise provided herein, in
accordance with the vesting schedule until the option expires on the date
provided on the Screen (the “Expiration Date”).
2.    Restrictions on Transfer of Options.
(a)Except as hereinafter provided, this option is not transferable by the
Optionholder and is exercisable during the Optionholder’s lifetime only by the
Optionholder. This option may be transferred by the Optionholder pursuant to a
will or as otherwise permitted by the laws of descent and distribution. In
addition, the Optionholder may transfer all or any part of the option, “not for
value” (as such phrase is defined in the Plan), to any Family Member (as such
term is defined in the Plan).
(b)    Except as otherwise herein provided, the option herein granted and the
rights and privileges conferred hereby shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment, or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of said
option or of any right or privilege conferred hereby contrary to the provisions
hereof or upon the levy of any attachment or similar process upon the rights and
privileges conferred hereby, this option and the rights and privileges conferred
hereby shall immediately become null and void.
3.    Vesting of Options.
(a)    Subject to the provisions of Sections 3(b) and 3(c) below, all rights to
exercise this option shall terminate thirty (30) days after the Optionholder
ceases to be an employee of the Company or of a subsidiary or affiliate of the
Company.
(b)    If the Optionholder ceases to be an employee on account of total and
permanent disability, death, or retirement, any outstanding options shall
immediately become vested and the Optionholder (or in the event of the
Optionholder’s death, the Optionholder’s personal representative) may exercise
this option, in full or in part, until the earlier of the Expiration Date or the
fifth anniversary of the date the Optionholder ceases to be an employee,
regardless of the restrictions that might otherwise apply with respect to the
Options Granted.
(c)    If the Optionholder has a Qualifying Termination (as such term is defined
in the McCormick & Company Incorporated Severance Plan for Executives (the
“Severance Plan”)), any outstanding Options Granted and outstanding options
previously granted (the “Outstanding Options”) that would have vested, in
accordance with the applicable vesting schedule, during the 12-month (or
18-month if the Optionholder is the CEO) period following such Qualifying
Termination, shall immediately vest and the Optionholder may exercise such
options, in full or in part, until the earlier of the Expiration Date or the
fifth anniversary of the date the Optionholder ceases to be an employee,
regardless of the restrictions that might otherwise apply with respect to such
options. If the Optionholder’s Qualifying Termination subsequently becomes a
Change in Control Termination (as such term is defined in the Severance Plan),
the provisions of Section 4, below, shall be immediately applied to any
Outstanding Options that were unvested after application of this subsection (c).
For purposes of this Award Agreement, the Optionholder shall be considered
“totally and permanently disabled” if (i) the Optionholder is unable, as a
result of demonstrable illness (including mental illness), injury or disease, to
engage in any occupation or perform any work for remuneration or profit for
which the Optionholder is reasonably qualified and (ii) the illness, injury or
disease is expected to be permanent.

2



--------------------------------------------------------------------------------



For purposes of this Award Agreement, “retirement” means termination of
employment at or after age 55.
In no event may this option or the Outstanding Options be exercised after the
Expiration Date.
(d)    An exercise of this option with respect to a part of the shares to which
it relates shall not preclude a subsequent exercise as to any remaining part on
or before the Expiration Date.
4.    Change in Control. Notwithstanding any provision of this Award Agreement
to the contrary, if the Optionholder has a Change in Control Termination (as
such term is defined in the Severance Plan), (a) any “in-the-money” Outstanding
Options held by the Optionholder immediately before such Change in Control
Termination (other than options granted after the Change in Control (as such
term is defined in the Plan)) shall, to the extent outstanding at the time of
the Change in Control Termination, immediately become 100% vested; and (b) any
Outstanding Options held by the Optionholder immediately before such Change in
Control Termination that are not in-the-money will be canceled immediately.
Unless otherwise provided in the terms of a merger, sale, or other such
agreement, as promptly as administratively possible after the closing, the
surviving corporation shall pay to the Optionholder for each “in-the money”
Outstanding Options the amount by which the per share merger price exceeds the
per share exercise price of the option, subject to any applicable withholding
taxes.
Pursuant to Article VII (“Change in Control; Acquisitions”) of the Plan as
amended March 25, 2015, this Award Agreement provides for the treatment of the
Outstanding Options following a Change in Control. Consequently, the terms of
Article VII.A. of the Plan that would vest the Outstanding Options in connection
with a Change in Control shall not apply to the Outstanding Options, and,
following a Change in Control, the Outstanding Options shall vest only as
provided in Section 3 or 4 of this Award Agreement.
In addition, the Committee (as such term is defined in the Plan) may take any
other action it deems appropriate to ensure the equitable treatment of
participants in the event of, or in anticipation of a Change in Control,
including but not limited to any one or more of the following: (i) provision for
the settlement of this option in exchange for its equivalent cash value, as
determined by the Committee, as of the date of the Change in Control; or (ii)
such other modification or adjustment to the option as the Committee deems
appropriate to maintain and protect the rights and interests of the Optionholder
upon or following the Change in Control; provided that the Committee shall not
take any action that would cause this option to be subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”). The Committee also
may accord any Optionholder a right to refuse any acceleration of
exercisability, vesting or benefits, in such circumstances as the Committee may
approve.
For purposes of this Award Agreement, “in-the-money” means that the per share
fair market value of a share of the Company’s common stock (either voting or
non-voting, as applicable) immediately before the Change in Control Termination
exceeds the exercise price per share of the applicable option.
5.    Issuance of Common Stock. The Company shall not be required to issue or
deliver any certificate or certificates for shares of its capital stock
purchased upon the exercise of the option herein granted unless and until the
offering and sale of the shares represented thereby may legally be made under
the Securities Act of 1933, as amended, and the applicable rules and regulations
of the U.S. Securities and Exchange Commission.
6.    Dividend, Voting and Other Rights. The Optionholder shall not have any of
the rights or privileges of a stockholder of the Company in respect of any of
the shares issuable upon the exercise of the option herein granted unless and
until such shares have been issued and delivered.

3



--------------------------------------------------------------------------------



7.    Investment Purpose. The Company may require the Optionholder to agree that
any shares of capital stock purchased upon the exercise of this option shall be
acquired for investment and not for distribution and that each notice of the
exercise of any portion of this option shall be accompanied by a written
representation that the shares of capital stock are being acquired in good faith
for investment and not for distribution.
8.    Forfeiture of Outstanding Options and Gain on Any Option. The Optionholder
shall be required to forfeit to the Company (a) any unexercised Outstanding
Options (whether or not vested) and (b) any gain realized on account of this
option and all exercised options previously granted to the Optionholder if the
Optionholder takes any action in violation or breach of, or in conflict with
this Award Agreement (including the Stock Option Covenants Addendum attached
hereto), any employment agreement, non-competition agreement, any agreement
prohibiting solicitation of employees or clients of the Company or any of its
affiliates, or any confidentiality obligation with respect to the Company or any
of its affiliates or otherwise in competition with the Company or any of its
affiliates. The Company shall annul this Award if the Optionholder is an
employee of the Company or any of its affiliates and is terminated for “cause,”
as such term is defined in the Plan or otherwise as required under the Plan.
9.    Successor. This Award shall be binding upon and inure to the benefit of
any successor or successors of the Company.
10.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws. Notwithstanding any other
provision of this Award Agreement, the Company shall not be obligated to issue
any shares of Stock pursuant to this Award Agreement if the issuance thereof
would result in a violation of any law.
11.    Withholding. The Company (and/or the Optionholder’s local employer)
shall, in its discretion, have the right to deduct or withhold from payments of
any kind otherwise due to the Optionholder, or require the Optionholder to remit
to the Company (and to his or her local employer), an amount sufficient to
satisfy taxes imposed under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gain
taxes, transfer taxes, and social security contributions that are required by
law to be withheld with respect to the Plan, grant or exercise of stock options,
payment of shares or cash under this Award Agreement, the sale of shares
acquired hereunder, and/or payment of dividends on shares acquired hereunder, as
applicable. A sufficient number of the shares resulting from the exercise of
this option may be retained by the Company to satisfy any tax withholding
obligation.
12.    No Right to Continued Employment. Neither the Plan, the grant of stock
options, payment of shares or cash under this Award Agreement, the sale of
shares acquired hereunder, and/or payment of dividends on shares acquired
hereunder, as applicable, gives the Optionholder any right to continue to be
employed by the Company (or the Optionholder’s local employer), or limits, in
any way, the right of the Company (or the Optionholder’s local employer) to
change the Optionholder’s compensation or other benefits or to terminate the
Optionholder’s employment at any time for any reason not specifically prohibited
by law.
13.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Optionholder’s consent to participate in the
Plan by electronic means. The Optionholder hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
14.    Governing Law and Venue. All disputes arising under or growing out of the
option or the provisions of this Award Agreement shall be governed by and
construed in accordance with the laws of the

4



--------------------------------------------------------------------------------



State of Maryland, United States of America, as provided in the Plan, without
regard to such state’s conflict of laws rules. If any dispute arises directly or
indirectly from the relationship of the parties evidenced by this Award and this
Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Maryland and agree that such litigation shall be
conducted only in the courts of Baltimore County, Maryland, and no other courts,
where the grant of this option is made and/or to be performed.
15.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionholder’s participation in the Plan, on
the option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable to comply with local law or
facilitate the administration of the Plan, and to require the Optionholder to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
17.    Relation to Plan. This Award Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency or conflict between
this Award Agreement and the Plan, the Plan shall govern. The Plan and this
Award Agreement shall be administered by the Committee in accordance with the
provisions of Article II of the Plan. Except as expressly provided in this Award
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Plan or on the Screen.
18.    Acceptance of Award. In consideration for the Options granted herein and
by accepting this Award Agreement, the Optionholder agrees and acknowledges
that:
(a)Section 8 of this Award Agreement (“Forfeiture of Gain”) amends the terms
otherwise applicable to the Outstanding Options and any other options previously
granted to the Optionholder so that all unexercised options previously granted
to the Optionholder and all options granted under this Award Agreement are
subject to Section 8. The Company would not have made this Award to the
Optionholder if this Award did not amend the terms of such other option awards.
(b)     All unexercised options previously granted to the Optionholder and all
options granted under this Award Agreement are subject to the Stock Option
Covenants Addendum attached hereto, the terms of which are fully incorporated
herein.
(c)    The grant of this option and any future options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of this option, nor any future grant of an option by the Company, shall be
deemed to create any obligation to grant any other options, whether or not such
a reservation is explicitly stated at the time of any such grant. The Board has
the right, at any time, to amend, suspend, discontinue or terminate the Plan;
provided, however, that no such action by the Board shall adversely affect the
Optionholder’s rights hereunder without the consent in writing of the
Optionholder or a beneficiary who has become entitled to the option.
(d)    The Plan shall not be deemed to constitute, and shall not be construed by
the Optionholder to constitute part of the terms and conditions of employment.
Neither the Company, the Optionholder’s local employer, nor any member of the
Board or of the Committee shall have any liability of any kind to the
Optionholder for any action taken or not taken in good faith under the Plan; for
any change, amendment, or cancellation of the Plan or this option; or for the
failure of the option to realize intended tax consequences or to comply with any
other law, compliance with which is not required on the part of the Company.

5



--------------------------------------------------------------------------------



(e)    The Optionholder has reviewed the Plan, this Award Agreement, and the
Screen in their entirety, has had an opportunity to obtain the advice of counsel
prior to accepting this Award Agreement, and fully understands all provisions of
the Plan, this Award Agreement, and the Screen.
(f)    By accepting this Award, the Optionholder consents to the amendments to
the Outstanding Options and any other options previously granted to the
Optionholder.

6



--------------------------------------------------------------------------------



Stock Option Covenants Addendum
In consideration for the benefits made available under the Plan, the
Optionholder agrees to the covenants set forth in this Stock Option Covenants
Addendum (whether or not the Optionholder’s options vest or the Optionholder
exercises such vested options). The covenants in this Agreement do not
supersede, restrict or otherwise limit the Optionholder’s obligations under any
other covenants applicable in connection with the Optionholder’s employment with
or service to the Company.
1.    Confidentiality.
Any and all inventions and discoveries that the Optionholder makes while he is
in the employ of the Company relating directly or indirectly to or useful in any
activity or enterprise of the Company shall belong to the Company, whether
discovered during or after regular working hours. The Optionholder will, upon
request of the Company, make application for a patent on any such invention or
discovery that he may make, and will, upon request of the Company, make and
execute any and all assignments in writing which may be deemed by the Company as
proper to assign and transfer to the Company all the right, title and interest
of the Optionholder in and to any and all such patents or patent rights issued
by the United States or any other country in which the Optionholder may have any
interest during the term of his said employment. The Company will assume the
expenses of preparing, applying for, and registering any such patents or
assignments.
During the term of employment the Optionholder may have been exposed to
confidential, proprietary information and trade secrets of the Company or its
customers. The Optionholder understands that maintenance of the proprietary
character of such information to the fullest extent possible is important to the
Company. Accordingly for so long as any such confidential information and trade
secrets may remain confidential, secret, or otherwise wholly or partially
protected either during or after such employment, the Optionholder will not use
or divulge such information except as specifically permitted by the Company.
2.    Non-Competition and Non-Solicitation.
During the period of the Optionholder’s employment with the Company, and the
period continuing after the Optionholder’s termination of employment (for any
reason) for the Restrictive Period (as defined below) or, in the case of a
Change in Control Termination (as such term is defined in the Severance Plan),
the Restrictive CIC Period (not to exceed two (2) years), the Optionholder will
not seek or accept employment, directly or indirectly, with any entity that
directly competes with the Company, including its subsidiaries and affiliates,
in its and their core product categories, in any capacity involving the
performance of services like or related to the services that the Optionholder
performed for the Company at any time during the past seven (7) years. In
addition, the Optionholder will not solicit for the benefit of any competitor of
the Company any entity or person who was or is a customer or employee of the
Company as of the Optionholder’s termination.
For purposes of this Stock Option Covenants Addendum, “Restrictive Period” and
“Restrictive CIC Period” are specified in the following table:
 
Chief Executive Officer
All Others
Restrictive Period
1-½ years
1 year
Restrictive CIC Period
2 years
2 years







--------------------------------------------------------------------------------



3.    Nondisparagement.
The Optionholder will not communicate, make or cause to be made, any derogatory,
defamatory or disparaging remarks, statements or communications about the
Company or any related or affiliated entities and persons, including the
personal and/or business reputations, practices, products, services or conduct
of the Company, or any related or affiliated entities and persons; this includes
in-person communications, electronic communications, and communication via
social media websites. Likewise, no officer or director of the Company will
communicate any such information about the Optionholder.
4.    Cooperation.
The Optionholder will answer any questions that may arise and make himself
reasonably available to assist the Company in its transition following
Optionholder’s termination of employment and to cooperate with any other
reasonable requests by the Company which may require his services after his
termination of employment. For purposes of this Stock Option Covenants Addendum,
the transition period shall be for the one (1) year period following the
Optionholder’s termination of employment. The Optionholder will not seek or be
entitled to any additional compensation for such assistance or cooperation.
5.    Company Property.
The Optionholder will promptly return to the Company all of its property,
including all keys, phones, computers, mobile phones, credit cards, computer and
other passwords, equipment and supplies, as well as all documents prepared by or
for the Company, and not otherwise made available to the general public.

ii

